Citation Nr: 0420973	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  01-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for pain in the left testicle and loss of use of 
a creative organ due to inguinal hernia repair performed at 
the Nashville Department of Veterans Affairs (VA) Medical 
Center (MC) in February 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1944 to November 
1946 and from December 1946 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of VA 
Regional Office (RO) in Nashville, Tennessee.

The Board notes that the veteran disagreed with a March 2002 
rating decision in which the RO denied service connection for 
diabetes mellitus.  However, the RO resolved that issue in 
the veteran's favor in a May 2004 rating decision.  
Therefore, the issue is not currently in appellate status.  
 
The veteran testified before the undersigned at a Travel 
Board hearing in April 2002.  A transcript of that hearing 
has been associated with the claims folder.   
 
The case returns to the Board following a remand to the RO in 
October 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board undertook additional development on the issue on 
appeal pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  Some of that development was 
accomplished.  Then, in October 2003, the Board remanded the 
case to the RO for consideration of the Board-developed 
evidence pursuant to Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
case has since returned to the Board.  However, on current 
review of the claims folder, the Board finds that some of the 
development requested in the Board's development memorandum 
was not accomplished.  This development is critical to the 
disposition of the veteran's appeal.  Therefore, another 
remand is in order.   

Specifically, the report of the August 2000 VA examination 
shows that the veteran reported having left epididymis 
resection performed at the U.S. Army Hospital at Fort 
Campbell in April 2000.  The Board's development memorandum 
sought records of that treatment.  However, review of the 
record shows that requests for these records were made to the 
Nashville VAMC, rather than the Fort Campbell hospital.  VA 
is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 
2002).  

In addition, the Board's development memorandum requested a 
VA examination with an opinion as to the etiology of the 
veteran's complaints after the February 1999 VA surgery.  In 
the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  A document printed on May 
2003 indicates that the veteran failed to report for the 
examination, which was apparently scheduled for either 
November 2002 or December 2002.  The Board notes that the 
claims folder does not contain a copy of the notice sent to 
the veteran advising him of when and where to report for the 
examination, such that the Board is unable to tell whether 
the notice was properly addressed.  Moreover, in a March 2004 
statement, the veteran specifically denies receiving any 
notice to report for a VA examination.  Given the 
uncertainties present here, the Board finds that, on remand, 
the veteran should be afforded another opportunity to present 
for a VA examination.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
records of the veteran's surgery at the 
U.S. Army Hospital at Fort Campbell that 
took place in or about April 2000, as 
well as any associated treatment records 
before or after the surgery.  All efforts 
to secure these records must be 
documented as required by VA law and 
regulations.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA genitourinary 
examination to show the nature and extent 
of disability, if any, resulting from an 
inguinal hernia repair performed at the 
Nashville VAMC in February 1999 and to 
provide a medical opinion as to the 
likelihood that pain of the left testicle 
and loss of use a creative organ is due 
to that surgery.   The claims folder must 
be made available for the examiner to 
review and the examination report must 
state whether such review was 
accomplished.  A copy of the notice sent 
to the veteran advising him of when and 
where to report for the examination must 
be associated with the claims folder.  

In rendering an opinion, the examiner 
should note the following:  The August 
2000 VA examiner stated that the inguinal 
hernia procedure was likely a significant 
factor in the veteran's current left 
testicular pain.  However, there was no 
evidence that the examiner reviewed the 
medical records in the claims folder pre-
dating the February 1999 VA surgery.  
Specifically, an October 1997 Progress 
Notice from the Genitourinary (GU) Clinic 
showed significant left scrotal 
tenderness; a January 1999 
Triage/Ambulatory Care Nursing Progress 
Note showed severe pain in the left 
groin; in a September 1999 Progress Note, 
the examiner doubted that the origin of 
the painful left epididymis was the 
hernia surgery given the October 1997 GU 
Clinic note, and; a May 1999 VAMC 
Discharge Summary reflects the examiner's 
note of three possible etiologies for 
left testicular pain and swelling.     

If it is the examiner's opinion that it 
is at least as likely as not that the 
pain of the left testicle and loss of use 
of a creative organ (the veteran claims 
that prior to surgery he was able to have 
intercourse but that now intercourse was 
difficult because of pain) is due to the 
inguinal hernia repair, the examiner 
should state whether the resulting 
disability is "worse" (i.e., whether 
there is "additional" disability) than 
the pain experienced in the left testicle 
prior to the surgery.  If the examiner 
finds additional disability of the left 
testicle due to the inguinal hernia 
repair, the examiner should state, based 
on review of the relevant medical 
evidence, including the February 1999 
Operation Report, whether it is at least 
as likely as not that the additional 
disability was caused by either (1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA 
physicians who performed the hernia 
repair; or (2) an event not reasonably 
foreseeable.  The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  Any opinion provided should 
include a complete explanation.  If the 
examiner is unable to provide the 
requested opinion, the report should so 
state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim. 

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


